Timxiit, J.
TMs suit was brought by the plaintiff against his daughter, the defendant, to cancel a recorded deed of certain land belonging to plaintiff, which deed was executed at plaintiff’s request by plaintiff’s brother, from whom a deed was due to plaintiff, to the defendant as grantee, but never delivered, and also for the purpose of quieting plaintiff’s title. It is a family quarrel, and there are charges and countercharges of fraud freely made involving plaintiff, defendant, and other members of the Luebke family.
The learned circuit judge found that the plaintiff was, during this period of strife and long before, in possession of the land in question, and that he got title by deed from his first wife, who thereafter died. Plaintiff married again and with his second wife conveyed the land to plaintiff’s brother. ITis second wife secured a divorce, and plaintiff, contemplating making a contract for his support and maintenance with his daughter Emma, who is defendant, procured a warranty deed from his brother running to this daughter, but left it in the custody of another daughter for safe-keeping with instructions not to deliver it. The last mentioned daughter fraudulently and without the knowledge or consent of plaintiff delivered the deed to Emma, who, without plaintiff’s knowledge or consent, had it recorded and then refused to enter into any agreement with plaintiff for his support and maintenance. Plaintiff’s brother then executed another deed of the land directly to plaintiff. There is evidence to support these findings, and the conclusion based thereon that the plaintiff is owner and that the deed to Emma is void for want of delivery and a cloud on plaintiff’s title and should be annulled follows legitimately. We cannot say these findings. are against the clear preponderance of the evidence. It is argued that the plaintiff caused the deed which he and his second wife executed to plaintiff’s brother and the deed from the latter to Emma to be executed for the purpose of defrauding this wife in the divorce suit soon to be instituted *603and therefore he should not he heard in equity. But this is a misapplication of the equity rule or rules which deny equity to the worker of iniquity, refuse to aid those in equal delict, and require suitors to reach for their rights with clean hands. Neither of these rules considers inequitable conduct in other or different transactions a bar to relief in the particular transaction under investigation if the plaintiff is otherwise entitled to that relief. Concretely, if Carl Luebke cheated or attempted to cheat his second wife out of this land by a conveyance thereof which he neither delivered nor recorded, that is no reason why his daughter should be permitted to cheat him out of the land by fraudulently or without his consent obtaining possession of the undelivered deed. It is found as a fact resting upon evidence that there was no delivery of the deed by the plaintiff or by any one for him to Emma. A. request for a new trial in the circuit court was made, based upon the claim that the plaintiff made some oral admissions to third persons to the effect that he had delivered the deed to Emma. Such evidence was merely cumulative to that given upon the trial by Emma and others and the new trial was therefore properly denied. Counsel have made a very earnest and industrious effort to convince us of error in the proceedings of the trial court, but Ave are unable to say that the findings are against the clear preponderance of the evidence or that any error of law intervened, so the judgment must be affirmed.
By the Gourt. — Judgment affirmed.